Title: To Thomas Jefferson from Abiel Foster, 26 March 1785
From: Foster, Abiel
To: Jefferson, Thomas



Sir
New York 26th. March 1785.

The Honble: Mr: Cook a Member of Congress from the State of Connecticut, from the good opinion he has concieved of Capt. John Lamb, wishes me to enclose a Letter of recommendation address’d to me by my worthy friend Genl. Parsons, at the time Mr. Lamb produced his other credentials to Congress. The Honble. Mr. Jay has so fully stated the opinion of Congress to the Commissioners respecting those other credentials, that I need say nothing on that head. You have my warmest wishes for the success of your negotiations, and for your personal health and prosperity. I am Sir with sentiments of esteem & respect your most obedient & very humble Servt.,

Abiel Foster

